Title: To Thomas Jefferson from Thomas Pinckney, 6 June 1794
From: Pinckney, Thomas
To: Jefferson, Thomas



My dear sir
London 6 June 1794

Report says you are in France, if that report is founded, the interests of Madame Lafayette, on whose account your fellow citizens here are under the utmost anxiety, will of course be supported by your influence and exertions in manifesting the gratitude of our Country for the services we have received from her unfortunate Husband. I am happy to think that we may the more freely indulge this sentiment since the Virtues have been made the order of the day of the Republic; it is likewise pleasing to reflect that our gratitude on this occasion rests on grounds totally unconnected with the present politics of France.
I have only to add on this occasion my earnest wishes and those of such of my countrymen here as I have conversed with that this virtuous effusion may have on so interesting an occasion its most powerful influence and be attended with its merited success. I remain with sincere respect My dear Sir Your faithful & obedient Servant

Thomas Pinckney

